Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), is entered into as of October 28,
2016 (the “Effective Date”), by and between Interpace Diagnostics Group, Inc.
(together with Interpace Diagnostics, LLC and Interpace Diagnostics Corporation,
the “Company”), having its principal place of business at 300 Interpace Parkway,
Parsippany, New Jersey 07054, and Jack E. Stover (the “Executive”).

 

Recitals

 

WHEREAS, the Executive is currently employed by the Company as its President and
Chief Executive Officer; and

 

WHEREAS, the Company desires to continue the Executive’s employment with the
Company as its President and Chief Executive Officer, and the Executive agrees
to accept such continued employment, in accordance with the terms and conditions
set forth in this Agreement.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the Company and
the Executive hereby agree as follows:

 

1.     Definitions.

 

1.1.     “Affiliate” means any person or entity controlling, controlled by or
under common control with the Company.

 

1.2.     “Board” means the Board of Directors of the Company.

 

1.3.     “Cause” means (1) the material or willful failure to perform duties
reasonably expected and/or requested of the Executive if such material or
willful failure continues for more than thirty (30) days after notice of such
material or willful failure to perform; (2) conviction of (including the entry
of a nolocontendere plea, guilty plea to, or confession of guilt of) a felony;
(3) commission of a fraudulent or illegal act in commission of his duties or
otherwise with respect to the Company; (4) willful misconduct or gross
negligence; (5) material violation of the Company’s policies or procedures;
and/or (6) material violation of any Confidential Information, Non-Disclosure,
Non-Competition, Non-Solicitation, and Rights to Intellectual Property Agreement
between Executive and the Company (the “Restrictive Covenant Agreement”); (7) a
material breach of any of the terms or conditions of this Agreement not cured
within thirty (30) days written notice from the Company to the Executive
specifying such breach; (8) the failure to adhere to moral and ethical business
principles consistent with the Company’s Code of Business Conduct and Guidelines
on Corporate Governance as in effect from time to time; or (9) engaging in an
act or series of acts constituting misconduct resulting in a misstatement of the
Company’s financial statements due to material non-compliance with any financial
reporting requirement within the meaning of Section 304 of the Sarbanes-Oxley
Act of 2002

 

 
 

--------------------------------------------------------------------------------

 

  

1.4.     “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

 

1.5.     “Disability” means the Executive’s termination of employment with the
Company as a result of the Executive’s incapacity due to reasonably documented
physical or mental illness that is reasonably expected to prevent the Executive
from performing his duties for the Company on a full-time basis for more than
six consecutive months; provided however, that no such incapacity will be deemed
to be a “Disability” unless the Executive would also be deemed to be “Disabled”
under Section 409A of the Code.

 

1.6.     “Good Reason” shall mean without the prior express written consent of
the Executive; (a) the Executive suffers a material change in his reporting
obligations; (b) the Executive suffers a material change in the duties,
responsibilities or effective authority associated with his titles and
positions, as set forth and described in Section 2 of this Agreement; (c) a
reduction by the Company of the Executive’s Base Salary; (d) the Executive’s
office location is moved to a location more than 70 miles from the Executive’s
current location of 1089 Eagle Road, Newtown, PA 18940, (e) a foreclosure of the
Company’s assets by a secured creditor occurs, or (f) a material diminution in
the budget over which the Executive retains authority occurs. Good Reason shall
not be deemed to exist unless the Executive gives the Company written notice
within thirty (30) days after the occurrence of the event which the Executive
believes constitutes the basis for Good Reason, specifying the particular act or
failure to act which the Executive believes constitutes the basis for Good
Reason. If the Company fails to cure such act or failure to act, if curable,
within thirty (30) days after receipt of such notice, the Executive may
terminate his employment for Good Reason. For the avoidance of doubt, if such
act is not curable, the Executive may terminate his employment for Good Reason
upon providing such notice.

 

1.7.     “Net Transaction Value” means the total consideration paid and to be
paid (which shall be deemed to include amounts paid or to be paid into escrow),
directly or indirectly, regardless of how allocated or the form of
consideration, to the Company or to its securityholders in connection with a
Transaction, including without limitation: (i) cash; (ii) notes, debt or equity
securities and other property; (iii) the total amount of indebtedness for
borrowed money or similar non-trade liabilities or obligations (including
guarantees, capitalized leases, and the like) of the Company repaid, retired,
extinguished, or assumed in connection with, or which otherwise remain
outstanding as of the closing of the Transaction; (iv) payments to be made in
installments; (v) deferred and/or contingent payments (whether or not related to
future earnings or operations); and (vi) any assets of the Company which are
paid in the form of dividends, capital distributions, partial or total
liquidating distributions or otherwise to the Company’s securityholders other
than in the ordinary course of business.

 

1.8.     “Person” means an individual, partnership, limited liability company,
corporation, association, joint stock company, trust, joint venture, investment
fund, government, governmental agency or body or any other group or entity, no
matter how organized and whether or not for profit.

 

 
 

--------------------------------------------------------------------------------

 

  

1.9.     “Transaction” means (i) any merger by the Company into another
corporation or corporations which results in the stockholders of the Company
immediately prior to such transaction owning less than 51% of the surviving
corporation; (ii) any acquisition (by purchase, lease or otherwise) of all or
substantially all of the assets of the Company by any person, corporation or
other entity or group thereof acting jointly; (iii) the acquisition of
beneficial ownership of voting securities of the Company (defined as common
stock of the Company or any securities having voting rights that the Company may
issue in the future) or rights to acquire voting securities of the Company
(defined as including, without limitation, securities that are convertible into
voting securities of the Company (as defined above) and rights, options,
warrants and other agreements or arrangements to acquire such voting securities)
by any other person, corporation or other entity or group thereof acting
jointly, in such amount or amounts as would permit such person, corporation or
other entity or group thereof acting jointly to elect a majority of the members
of the Board, as then constituted (excluding any conversion of debt to equity by
the RedPath Equityholder Representative without an event in (i), (ii) or (v)
under this definition taking place); (iv) the acquisition of beneficial
ownership, directly or indirectly, of voting securities and rights to acquire
voting securities having voting power equal to 51% or more of the combined
voting power of the Company’s then outstanding voting securities by any person,
corporation or other entity or group thereof acting jointly (excluding any
conversion of debt to equity by the RedPath Equityholder Representative without
an event in (i), (ii) or (v) under this definition taking place) or (v) a public
or private offering of securities of the Company.. Notwithstanding the preceding
sentence, any transaction that involves a mere change in identity, form or place
of organization with the meaning of Section 368(a)(1)(F) of the Code, or a
transaction of similar effect or which is used to obtain a line of credit or
other financing, shall not constitute a Change of Control.      

 

1.10.     “Termination Date” means the date the Executive’s employment with the
Company is terminated for any reason.

 

2.     Employment.

 

2.1.     Position. Subject to the terms and provisions set forth in this
Agreement, during the “Term of Employment” (as defined below) the Executive
shall be employed as the President and Chief Executive Officer of the Company
and in such other positions with the Company and its affiliates (for no
additional compensation) as may be determined by the Board or its designee from
time to time. The Executive shall have the duties, responsibilities and
authority normally associated with such positions and such other duties and
responsibilities as are assigned by the Board or its designee from time to time
consistent with the Executive’s positions.           

 

2.2.     Engagement. During the Term of Employment, the Executive shall report
to the Board, and the Executive shall devote the Executive’s best efforts and
the Executive’s full business time and attention to the business and affairs of
the Company and its Affiliates. The Executive shall not engage, directly or
indirectly, in any other business, investment or activity that (a) interferes
with the performance of the Executive’s duties under this Agreement, (b) is
contrary to the interests of the Company or any of its Affiliates or (c)
requires any portion of the Executive’s business time; provided, however, that,
to the extent that the following does not impair the Executive’s ability to
perform the Executive’s duties pursuant to this Agreement, the Executive, with
the Board’s prior written approval (which approval may be withheld in the sole
discretion of the Board), may serve on the board or committee of any non-profit,
charitable or other organization.

 

 
 

--------------------------------------------------------------------------------

 

  

2.3.      Term of Employment. The term of employment under this Agreement shall
commence on the Effective Date until terminated under Section 4 below (the “Term
of Employment”).

 

3.     Compensation and Other Benefits.

 

3.1.     Base Salary. During the Term of Employment, the Executive shall receive
a base salary per annum payable in accordance with the Company’s normal payroll
practices as in effect from time to time of $300,000 (“Base Salary”). The
Executive’s Base Salary may be reviewed by the Board on an annual basis and
shall be subject to upward (but not downward) adjustment, as determined by the
Board. Effective as of the date of any such increase, the Base Salary as so
increased shall be the new Base Salary for all purposes of this Agreement and
may not thereafter be reduced.

 

3.2.     Annual Bonus. During the Term of Employment, the Executive shall be
eligible to earn an annual performance bonus, subject to the attainment of
annual performance goals as determined by the Board. The Executive’s annual
target bonus will be 50% of the Base Salary (the “Target Bonus”) and shall be
based on attainment of performance bonus metrics as may be determined by the
Board and shall be determined quarterly (but paid annually). For the 2016 fiscal
year, the major performance targets shall be based on achievement of performance
targets in the following four components: EBITDA, Revenue, Operational
Performance and Cash Management. The Executive and the Company agree that for
the first two quarters of 2016, the targets will be deemed met at 100% of target
and will be payable by October 31, 2016. Any other bonus payable under this
Section shall be paid byMarch 15th of the year following the year to which such
bonus relates. Except as provided in Section 4 below, the Executive will not
receive any bonus under this Section unless the Executive is still employed by
the Company on the date such bonus is paid.

 

3.3.     Benefit Plans. During the Term of Employment, the Executive shall be
eligible to participate in and be covered on the same basis as other senior
management of the Company, under all employee benefit plans and programs
maintained by the Company, including without limitation vacation, retirement,
health insurance and life insurance.

 

3.4.     Expenses. During the Term of Employment, the Company shall, subject to
Section 7.5, pay or reimburse the Executive for reasonable and necessary
expenses directly incurred by the Executive in the course of the Executive’s
employment in accordance with the Company’s standard policies and practices as
in effect from time to time.

 

 
 

--------------------------------------------------------------------------------

 

 

3.5.      Transaction Bonus. If during the Term of Employment there occurs a
Transaction, the Executive shall receive a bonus (the “Transaction Incentive”)
equal to 3% of the Net Transaction Value. The Transaction Incentive shall be
paid as soon as administratively feasible following the closing of such
Transaction. The Transaction Incentive shall be payable in cash, unless the
proceeds from such Transaction received by the Company or its equity holders are
made in stock, in which case, the Transaction Incentive shall be paid in fully
vested stock of the same type and class so received. Notwithstanding the
foregoing, if the Transaction Incentive is paid in stock, the Board may impose a
lock-up or other temporary transfer restriction on such equity received by the
Executive.

 

4.     Termination. Upon the occurrence of the Termination Date, the Executive
shall and shall be deemed to have immediately resigned from any and all officer,
director and other positions he then holds with the Company and its Affiliates
(and this Agreement shall act as notice of resignation by the Executive without
any further action required by the Executive). Except as specifically provided
in this Section 4, all other rights the Executive may have to compensation and
benefits from the Company or its Affiliates shall terminate immediately upon the
Termination Date.

 

4.1.     Termination Due to Death. In the event of the Executive’s death during
the Term of Employment, the Executive’s estate or his legal representative, as
the case may be, shall be entitled to: (a) any Base Salary earned but unpaid as
of the date of the Termination Date; (b) any vested benefits earned by the
Executive under any employee benefit plan of the Company of its affiliates under
which he was participating immediately prior to the Termination Date, which such
benefits to be provided in accordance with the terms of the applicable employee
benefit plan (collectively, the “Accrued Benefits”). All other rights the
Executive may have, other than as set forth in this Section, shall terminate
upon the Termination Date.

 

4.2.     Termination Due to the Executive’s Disability. Upon written notice to
the Executive, the Company may terminate the Executive’s employment hereunder
due to Disability. In such event, the Executive or his legal representative, as
the case may be, shall be entitled to: (a) the Accrued Benefits and (b) any
benefit payable under any then current Disability or Accidental Death and
Dismemberment Policy to the Executive, the Executive’s estate or his legal
representative. All other rights the Executive may have, other than as set forth
in this Section, shall terminate upon such termination.

 

4.3.     Termination Without Cause; Termination for Good Reason. The Company may
terminate the Executive’s employment without Cause and the Executive may
terminate his employment for Good Reason. If, during the Term of Employment, the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason (unless the Executive has incurred a termination under
Section 4.1 or 4.2 above), the Executive shall be entitled to: (a) the Accrued
Benefits; (b) monthly payments of $25,000 each for 9 months following such
termination, for a total of $225,000 and (c) provided that the Executive timely
elects to receive COBRA continuation medical benefits, the Company will pay the
applicable premium for 12 months following such termination (the payments and
benefits under Sections 4.3(b) and 4.3(c) collectively, the “Termination
Payment”). The Termination Payment is subject to the Executive’s execution of a
general release substantially in a form satisfactory to the Company (the
“Release”), which becomes effective within 30 days following the Termination
Date. The Termination Payment will commence once the Release becomes effective.
Notwithstanding the foregoing, if the 30 day period following the Executive’s
termination ends in a calendar year after the year in which the Executive’s
employment terminates, the Termination Payment shall commence no earlier than
the first day of such later calendar year. All other rights the Executive may
have, other than as set forth in this Section, shall terminate upon such
termination.

 

 
 

--------------------------------------------------------------------------------

 

 

4.4.     Termination For Cause. Upon written notice to the Executive, the
Company may terminate the Executive’s employment for Cause. In such event, the
Executive shall be entitled to the Accrued Benefits. All other rights the
Executive may have, other than as set forth in this Section, shall terminate
upon such termination.

 

4.5.     Voluntary Termination Without Good Reason. Upon 30 days prior written
notice to the Company, the Executive shall have the right to voluntarily
terminate his employment hereunder for any reason. Upon receipt of the
Executive’s notice of voluntary termination, the Company at its sole discretion
may elect to reduce the notice period and no such action by the Company shall
cause the Executive’s termination to be a termination by the Company without
Cause. In such event of the Executive’s voluntary termination, the Executive
shall be entitled to the Accrued Benefits. All other rights the Executive may
have, if applicable, shall terminate upon such termination.

 

4.6.     Violation of Restrictive Covenants. Without limiting the Company’s
remedies, upon the Executive’s breach of any restrictions set forth in the
Restrictive Covenant Agreement, the Company will have no obligation to continue
to pay or provide any of the amounts or benefits under this Section 4.

 

5.     Successors. This Agreement is personal to the Executive and, without the
prior express written consent of the Company, shall not be assignable by the
Executive. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s heirs, beneficiaries and/or legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
respective successors, purchasers and assigns.

 

6.     Restrictive Covenants. As an inducement and as essential consideration
for the Executive’s employment with the Company or any of its Affiliates, the
Executive hereby agrees to the restrictive covenants contained in the
Restrictive Covenant Agreement. The Parties agree that such restrictive
covenants are essential to preserve the goodwill of the businesses and that the
Company would not have entered into the Agreement without the Executive’s
consent to the restrictive covenants set forth in the Restrictive Covenant
Agreement.

 

7.     Miscellaneous.

 

7.1.     Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the New Jersey, applied without reference to
principles of conflict of laws. Both the Executive and the Company agree to
appear before and submit exclusively to the jurisdiction of the federal courts
located within New Jersey, with respect to any controversy, dispute, or claim
arising out of or relating to this Agreement.

 

7.2.     Amendments. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

 

 
 

--------------------------------------------------------------------------------

 

 

7.3.     Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand-delivery to the other party by reputable
overnight courier, by facsimile or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

 

To the Company:  

Interpace Diagnostics Group, Inc.

 

300 Interpace Parkway,

 

Parsippany, New Jersey 07054

 

c/o Chief Executive Officer and Chief

Financial Officer    

 

To the Executive:

at his residence address most recently filed

 

with the Company;

 

             

or to such other address as any party shall have furnished to the other in
writing in accordance herewith. All such notices shall be deemed to have been
duly given: (i) when delivered personally to the recipient, (ii) one (1)
business day after being sent to the recipient by reputable overnight courier
service (charges prepaid); (iii) upon transmission by facsimile if a customary
confirmation of transmission is received during normal business hours and, if
not, the next business day after transmission; or (iv) four (4) business days
after being mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid.

 

7.4.     Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state or local income taxes it determines may be
appropriate.

 

7.5.     Section 409A Compliance. The following rules shall apply, to the extent
necessary, with respect to distribution of the payments and benefits, if any, to
be provided to the Executive under this Agreement. Subject to the provisions in
this Section, the severance payments pursuant to this Agreement shall begin only
upon the date of the Executive’s “separation from service” (determined as set
forth below) which occurs on or after the date of the Executive’s termination of
employment.

 

7.5.1.      This Agreement is intended to comply with or be exempt from Code
Section 409A (to the extent applicable) and the parties hereto agree to
interpret, apply and administer this Agreement in the least restrictive manner
necessary to comply therewith or to be exempt therefrom and without resulting in
any increase in the amounts owed hereunder by the Company.

 

7.5.2.           It is intended that each installment of the severance payments
and benefits provided under this Agreement shall be treated as a separate
“payment” for purposes of Section 409A of the Code and the guidance issued
thereunder (“Section 409A”). Neither the Executive nor the Company shall have
the right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.

 

 
 

--------------------------------------------------------------------------------

 

 

7.5.3.      If, as of the date of the Executive’s “separation from service” from
the Company, the Executive is not a “specified employee” (within the meaning of
Section 409A), then each installment of the severance payments and benefits
shall be made on the dates and terms set forth in this Agreement.

 

7.5.4.      If, as of the date of the Executive’s “separation from service” from
the Company, the Executive is a “specified employee” (within the meaning of
Section 409A), then:

 

7.5.4.1.      Each installment of the severance payments and benefits due under
this Agreement that, in accordance with the dates and terms set forth herein,
will in all circumstances, regardless of when the separation from service
occurs, be paid within the short-term deferral period (as defined in Section
409A) shall be treated as a short-term deferral within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) to the maximum extent permissible under
Section 409A; and

 

7.5.4.2.      Each installment of the severance payments and benefits due under
this Agreement that is not described in Section 7.5.4.1 above and that would,
absent this subsection, be paid within the six-month period following the
Executive’s “separation from service” from the Company shall not be paid until
the date that is six months and one day after such separation from service (or,
if earlier, the Executive’s death), with any such installments that are required
to be delayed being accumulated during the six-month period and paid in a lump
sum on the date that is six months and one day following the Executive’s
separation from service and any subsequent installments, if any, being paid in
accordance with the dates and terms set forth herein; provided, however, that
the preceding provisions of this sentence shall not apply to any installment of
severance payments and benefits if and to the maximum extent that such
installment is deemed to be paid under a separation pay plan that does not
provide for a deferral of compensation by reason of the application of Treasury
Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service). Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of the second taxable year following the taxable year in which the
separation from service occurs.

 

7.5.5.      The determination of whether and when the Executive’s separation
from service from the Company has occurred shall be made in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation Section
1.409A-1(h). Solely for purposes of this Section, “Company” shall include all
persons with whom the Company would be considered a single employer as
determined under Treasury Regulation Section 1.409A-1(h)(3).

 

7.5.6.      All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirements that (i)
any reimbursement is for expenses incurred during the Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred and (iv)
the right to reimbursement is not subject to set off or liquidation or exchange
for any other benefit.

 

 
 

--------------------------------------------------------------------------------

 

 

7.5.7.      Notwithstanding anything herein to the contrary, the Company shall
have no liability to the Executive or to any other person if the payments and
benefits provided in this Agreement that are intended to be exempt from or
compliant with Section 409A are not so exempt or compliant.

 

7.6.     Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

7.7.     Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

 

7.8.     Counterparts. This Agreement may be executed in one or more
counterparts each of which shall be deemed an original instrument, but all of
which together shall constitute but one and the same Agreement.

 

7.9.     Entire Agreement. This Agreement contains the entire agreement between
the parties, including their respective affiliates, concerning the subject
matter hereof and supersedes all prior agreements, understandings, discussions,
negotiations and undertakings, whether written or oral, between the parties with
respect thereto.

 

7.10.     Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement hereunder for any
reason to the extent necessary to the intended provision of such rights and the
intended performance of such obligations.

 

[Remainder of page intentionally omitted] 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused this Agreement to be executed in its name on its behalf, all
as of the day and year first above written.

 

 

INTERPACE DIAGNOSTICS GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen J. Sullivan

 

 

Name:

Stephen J. Sullivan

 

 

Its:

Chairman

 

 

 

 

INTENDING TO BE LEGALLY BOUND, I hereby set my hand below:

 

 

 

 

 

/s/ Jack E. Stover

 

 

 

Jack E. Stover

 

 

 

Dated: 10/30/16

 

 